              Case 1:21-cv-00718-KPF Document 112 Filed 08/31/21 Page 1 of 2
                                                          5 Penn Plaza, 24th Floor   Stephen P. Farrelly
                                                          New York, NY 10001         212.413.2610
                                                          www.bgrfirm.com            sfarrelly@bgrfirm.com




MEMO ENDORSED                                August 30, 2021



 VIA ECF and Email

 Hon. Katherine Polk Failla, U.S.D.J.
 Thurgood Marshall United States District Courthouse
 40 Foley Square, Room 2103
 New York, New York 1000

             Re:   Network Apps, LLC et al. v. AT&T Inc. et al., Case No. 21-cv-718-KPF: Motion
                   to Seal Rebuttal Declaration in Further Opposition to Defendants’ Motion to
                   Disqualify Counsel

 Dear Judge Failla:

         Together with counsel from Cadwell Clonts & Reeder LLP, we represent Plaintiffs in the
 above-captioned matter. We submit this letter-motion pursuant to the Court’s individual rules of
 practice 9(c) to request that the Court grant Plaintiffs leave to file a redacted version of the
 Rebuttal Declaration of Dr. Michael Mitzenmacher and that the Court seal the unredacted
 version.

          The portions of the Rebuttal Declaration we seek to have sealed reflect information that
 was previously sealed by order of this Court. See Dkt. ## 73, 103 (Orders granting prior motions
 to seal). Thus, although we take no position on the merits of whether the information should be
 kept confidential, in an effort to follow this Court’s prior rulings and to avoid potential motion
 practice by Defendants, we respectfully request that the Court grant Plaintiffs’ letter-motion to
 file the Rebuttal Declaration under seal and to file a redacted version omitting any potentially
 confidential information on the public docket.

         The portions of the Rebuttal Declaration that we request to have sealed consist of
 information taken from AT&T’s sealed Reply Memorandum of Law [Dkt. # 97] and the
 Declaration of James Bress [Dkt. # 98]. The information consists of: (a) descriptions and
 characterizations of some of the subject matter of Clonts’s and Cadwell’s prior matters; and (b)
 assertions of fact made in the Declaration of James Bress that have been sealed.

         In granting Defendants’ previous Motions to Seal, Dkt. ## 67, 90] the Court followed the
 three-step process set forth in Lugosch v. Pyramid Co. of Onondega, 435 F.3d 110, 119-20 (2d
 Cir. 2006). Under that procedure, a court (1) examines whether the documents are “judicial
 records” subject to the presumption of public access; (2) determines the weight to be ascribed to
 the presumption in light of the extent to which the material sought to be sealed affects
 1864238.3



                               BROWNE GEORGE ROSS O’BRIEN ANNAGUEY & ELLIS LLP
                                      LOS ANGELES • NEW YORK • SAN FRANCISCO
          Case 1:21-cv-00718-KPF Document 112 Filed 08/31/21 Page 2 of 2


BROWNE GEORGE ROSS
O’BRIEN ANNAGUEY & ELLIS LLP


Hon. Katherine Polk Failla, U.S.D.J.
August 30, 2021
Page 2


adjudication of the case; and (3) balances competing considerations against public disclosure.
Id.

        Here, the Court has twice performed this test with respect to the same materials, and
Plaintiffs introduce no material here that has not already been ordered sealed previously. The
Court has determined, following Defendants’ concession, that the materials are judicial materials
within the scope of Lugosch. In granting Defendants’ prior requests to seal, the Court
necessarily concluded that the factors weighing against public disclosure of the information
outweighed the public’s interest in monitoring the courts, which can only be achieved by open
records and open courtrooms.

       Nothing about the sensitivity of the information has changed in the time since the Court
granted these motions to seal. The information contained in the Rebuttal Declaration has not been
publicly disclosed, and the brief passage of time presumably has not lessened the sensitivity of the
information for Defendants.

        Therefore, because the Court has previously ordered the same information sealed
elsewhere, and because none of the factors have changed in the time since the information was
sealed, Plaintiffs request that the Court grant permission to Plaintiffs to publicly file a redacted
version of the Rebuttal Declaration and to file under seal an unredacted version of the same.



                                                   Respectfully submitted,



spf:spf                                            Stephen P. Farrelly

cc: All counsel of record via ECF

Application GRANTED. Plaintiffs are permitted to publicly file a
redacted version of the Rebuttal Declaration, and to file an
unredacted version under seal. The Court cautions, however, that to
the extent the Rebuttal Declaration is being employed as a means of
circumventing the Court's page limits, it will not be considered by
the Court.
                                   SO ORDERED.
Dated:    August 31, 2021
1864238.3
          New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
